Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Eugene Tann appeals the district court’s order granting summary judgment to Defendants on his claims of racial discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by *304the district court. Tann v. Ludwikoski, No. 1:10-cv-00612-ELH, 2012 WL 163038 (D.Md. Jan. 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.